Citation Nr: 1542988	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  08-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder PTSD)).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to June 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  In August 2000, the RO in Montgomery, Alabama denied reopening the claim for degenerative disc disease of the spine.  In April 2006, the RO in Atlanta, Georgia denied service connection for depression, with anxiety.  These matters are currently under the jurisdiction of the RO in Montgomery.

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO in Atlanta; a transcript of that hearing is of record.  

This matter was previously before the Board in August 2011.  The Board reopened the claim for service connection for a lower back disorder (also claimed as degenerative disc disease of the spine) and remanded the above matters for further development.  The Board also recharacterized the issue concerning service connection for depression and anxiety into one for a psychiatric disorder; it noted previous diagnoses of schizophrenia, schizoaffective disorder, substance abuse and dependence, major depression, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In November 2014, the Board again remanded these issues for further development.  The appeal is once again before the Board.

Notably, in November 2014, the Board further observed that the issue concerning service connection for PTSD was not a part of the current appeal, because this discrete issue was the subject of a final disallowance by the RO in a July 1999 rating decision.  Since the Board is unable to ascertain whether the Veteran wishes to reopen a claim of service connection for PTSD, this matter is REFERRED to the Agency of Original Jurisdiction (AOJ) for clarification and any action deemed appropriate.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran is represented by the Georgia Department of Veterans Services (as reflected in a May 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  The record reflects that he has since moved to the state of Alabama.  Also, in an April 2015 Report of General Information, the Veteran indicated that he wished to be represented by the Disabled American Veterans (DAV).  The VA employee that spoke to the Veteran informed him that VA had not received a new VA Form 21-22 to appoint DAV as his representative and that he should speak to DAV to get one.  In June 2015, the Board sent a letter to the Veteran requesting that he verify whether he still wished to have the Georgia Department of Veterans Services represent him, though he now resides in Alabama and had previously indicated that he wished for DAV to represent him.  The letter informed him that "[i]f we have not heard from you or your new representative within 30 days of the date of this letter, we will assume that you wish to remain represented by Georgia Department of Veterans Affairs".  The Veteran has not responded to that letter.  As such, the Board will continue to recognize the Georgia Department of Veterans Affairs as the Veteran's representative.

The appeal is REMANDED to the (AOJ. VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the November 2014 Board remand, per the August 2011 Board remand, the AOJ attempted to obtain the Veteran's service treatment records.  In a June 2013 Memorandum, the AOJ determined that such records are unavailable for review.  The AOJ has not notified the Veteran that it has been unable to obtain such records and such notice must be provided in accordance with 38 C.F.R. § 3.159(e).  38 U.S.C.A. § 5103A(b)(2) (West 2014).

Concerning the acquired psychiatric disorder claim, in November 2014, the Board observed that the July 2013 VA mental health examiner failed to address the question of whether the Veteran has an acquired psychiatric disorder directly due to service.  

The AOJ has since obtained a new VA examination in February 2015 addressing that question.  However, the examiner was unclear in his report of the Veteran's current diagnosis.  Also, the examiner appears to have based his medical opinion on his inability to find any documentation of a psychiatric disorder in service or within years following service.  Notably, in this case, the Veteran has claimed that he started having paranoid fear and auditory hallucinations in his early 20s. (See March 2005 VA letter).  In a March 1989 report of medical history, the Veteran reported symptoms of trouble sleeping, depression or excessive worry and nervous trouble.  A March 1989 Report of Mental Status Evaluation did not indicate any disorders.  The post-service treatment records indicate variously diagnosed psychiatric disorder, including schizophrenia, schizoaffective disorder, major depression, and anxiety.  In view of the foregoing, the Board finds that an addendum opinion would be helpful to provide medical guidance on whether any currently diagnosed psychiatric disorder is causally linked to, or can be associated with the Veteran's period of active military service.

As this matter is again being remanded, the AOJ should give the Veteran another opportunity to identify any non-VA healthcare provider who treated him for a lower back disorder or an acquired psychiatric disorder.  As previously noted, the Veteran has reported that he has been incarcerated three or four times, and that he was first diagnosed with his back problem in prison (September 1998 Medical Psychology Services; September 4, 1998 Columbus Regional).  However, the claims file only contains some medical records from the Georgia Department of Corrections dated from November 6, 1992 to September 20, 1993, showing complaints of back pain.  After securing any necessary authorization from him, obtain any treatment record properly identified by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any outstanding VA treatment records from all applicable VA medical centers.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should notify the Veteran that it has been unable to obtain his service treatment records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The Veteran should also be given an opportunity to identify any non-VA healthcare provider who treated him for a lower back disorder or an acquired psychiatric disorder, specifically including from his reported three to four incarcerations.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all above records and/or responses have been associated with the claims file, the AOJ should refer he claims file to a mental health professional with appropriate expertise (preferably the mental health examiner who performed the February 2015 VA psychiatric examination); or, if the mental health professional deems that it is necessary, schedule the Veteran for a psychiatric examination.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  

The mental health professional is asked to address the following questions:

(a)  Does the Veteran have a psychiatric disorder?  If the answer is "Yes," please list all diagnosed psychiatric disorder found to be present.

(b)  For each psychiatric disorder diagnosed, the mental health professional is asked to address the following question:  Is it at least as likely as not (50 percent or greater probability) that such disorder was manifested in service, or is otherwise medically related to service?

In making the assessments in (a) and (b) above, the mental health professional is asked to consider and discuss:

(1) the March 1989 examination and Report of Mental Status Evaluation conducted in service; the variously diagnosed psychiatric disorders, including schizoaffective disorder (May 29, 2002 G.E. Denes, Ph.D.), schizophrenia and major depression (July 28, 2002 West Central Georgia Regional Hospital), a mood disorder related to chronic pain (March 2005 VA letter), and bipolar disorder/major depressive disorder (April 2001 VA medical record);

(2)  The Veteran reports of experiencing symptoms of paranoid fear and auditory hallucinations in his early 20s (March 2005 VA letter); and a history of trouble sleeping, depression or excessive worry and nervous trouble (March 1989 report of medical history).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The mental health professional should discuss the particular of the Veteran's medical history and the relevant medical science applicable in this case, which may reasonably explain the medical guidance in the study of this case.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


